                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ALABAMA
                                  EASTERN DIVISION

In Re:                                                Case No: 19-40445-JJR-7
         Lawanda Deshawn Siders


                Debtor,

Lawanda Deshawn Siders                            )
                                                  )   Adversary Proceeding
                    Plaintiff,                    )   No. 19-      -JJR
                                                  )
v.                                                )
                                                  )
The Bank of Missouri and Continental              )
Finance Company, LLC.                             )
                                                  )
                                                  )
                    Defendants.                   )

COMPLAINT SEEKING DECLARATORY JUDGMENT, A FINDING OF CONTEMPT
          AND DAMAGES IN CORE ADVERSARY PROCEEDING

         COMES NOW the Plaintiff, Lawanda Deshawn Siders, by and through counsel, in the

above-styled bankruptcy case, and prays this Honorable Court, through its powers, will issue a

declaratory judgment finding that the Defendants have willfully violated the provisions of Section

362 of the United States Bankruptcy Code, 11 U.S.C. § 101, et seq, find the Defendants to be in

contempt of this Court’s automatic stay, award damages on behalf of the Plaintiff and against the

Defendants for such violations and contempt and for the other wrongful actions more fully

described below. In support of this complaint, the Plaintiff state as follows:

                                        INTRODUCTION

1.       This is an action for actual and punitive damages filed by the Debtor pursuant to Sections

         105, 502 and 362 of the Bankruptcy Code. This complaint relates to the Defendants’ willful

         violation of the injunctive provisions of Section 362 of the United States Bankruptcy Code.




Case 19-40019-JJR         Doc 1     Filed 06/06/19 Entered 06/06/19 15:50:16           Desc Main
                                    Document      Page 1 of 6
                               JURISDICTION AND VENUE

2.   Jurisdiction is conferred on this Court pursuant to the provisions of Section 1334 of Title

     28 of the United States Code in that this proceeding arises in and is related to the above-

     captioned Chapter 13 case under Title 11. This Court has both personal and subject matter

     jurisdiction to hear this case pursuant to Section 1334 of Title 28 of the United States Code

     and Section 157(b)(2) of Title 28 of the United States Code.

3.   This matter is a core proceeding and therefore the Bankruptcy Court has jurisdiction to

     enter a final order. However, in the event this case is determined to be a non-core

     proceeding, then and in that event the Plaintiff consents to the entry of a final order by the

     Bankruptcy Judge.

4.   Venue lies in this District pursuant to Section 1391(b) of Title 28 of the United States Code.

                                           PARTIES

5.   The Plaintiff, Lawanda Deshawn Siders, is a natural person and the Debtor under Chapter

     7 of Title 11 of the United States Code in case number 19-40445-JJR-7. The Plaintiff is

     hereinafter referred to as the Plaintiff or the Debtor.

6.   The Defendant, The Bank of Missouri, is upon information and belief the issuer of Verve

     Mastercard, which is serviced by its agent, Defendant Continental Finance Company,

     operating from an address of 916 North Kings Highway, Perryville, MO 63775, and is a

     “debt collector” as that term is defined by 15 U.S.C. § 1692a(6). The CEO of The Bank of

     Missouri is Adrian Breen whose mailing address, pursuant to the Missouri Secretary of

     State’s Office, is 18 W. Ste. Maries, Perryville, MO 63775.


                                          Page 2 of 6




Case 19-40019-JJR      Doc 1     Filed 06/06/19 Entered 06/06/19 15:50:16             Desc Main
                                 Document      Page 2 of 6
      7. The Defendant, Continental Finance Company, is upon information and belief the servicer

         of Verve Mastercard, which is issued by its principal, Defendant The Bank of Missouri,

         operating from an address of 4550 New Linden Hill Road, Ste. 400, Wilmington, DE

         19808, and is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6). The

         President of Continental Finance Company, LLC is Steve McSorley whose mailing address

         purports to be 4550 New Linden Hill Road, Ste. 400, Wilmington, DE 19808.




                                    FACTUAL ALLEGATIONS

8.       The above-styled bankruptcy case was filed in good faith in the Northern District of

         Alabama, Eastern Division, on March 15, 2019, for the purpose of receiving relief under

         Chapter 7 of the United States Bankruptcy Code. (See Exhibit A). Consequently, an order

         of relief was entered in the above-styled case on the same day, pursuant to 11 U.S.C. § 301,

         thus triggering an automatic stay, pursuant to 11 U.S.C. § 362(a), of all debt collection

         efforts against the Debtor.

9.       Continental Finance Company, was listed in the Debtor’s schedules as an unsecured

         creditor in this case. (See Exhibit B)

10.      On or about March 28, 2019, the Plaintiff received a collection notice regarding Verve

         Mastercard, issued by The Bank of Missouri and serviced by Continental Finance

         Company, LLC, stating she had a balance due of $892.74 and a past due amount of $35.00.

         (See Exhibit C).

      11. On or about May 6, 2019, the Plaintiff received a collection notice regarding Verve


                                              Page 3 of 6




Case 19-40019-JJR           Doc 1      Filed 06/06/19 Entered 06/06/19 15:50:16         Desc Main
                                       Document      Page 3 of 6
      Mastercard, issued by The Bank of Missouri and serviced by Continental Finance

      Company, LLC, stating she had a balance due of $963.73 and a past due amount of $98.00.

      (See Exhibit D).

12.   The Plaintiff has been harassed and damaged by the Defendants in that she has been forced

      to expend her time and expense toward the defense of these claims. Additionally, the

      Plaintiff alleges that the Defendants at all times relevant to the allegations in this complaint

      knew that she was represented by an attorney in connection with her bankruptcy filing and

      that the underlying debt purportedly owed by the Plaintiff was in fact a “consumer debt”

      as that term is defined by applicable Federal and State statutes.

13.   The Plaintiff is a “consumer” as that term is defined by the FDCPA, 15 U.S.C. § 1692a(3).

      The Defendants are engaged in the business of collection of debts from consumers using

      the bankruptcy courts and appear in numerous bankruptcy cases in the U.S. Pacer system.

      The Defendants are a “debt collectors” as defined by FDCPA, 15 U.S.C. § 1692a(6).

14.   Under the provisions of the FDCPA, the Defendants are prohibited from falsely

      representing the character, amount, or legal status of any debt by FDCPA § 1692e(2)(A).

      The Defendants represented to the Plaintiff that this was a valid debt for collection when it

      was listed in a pending bankruptcy, said representation being a violation of FDCPA §

      1692e(2)(A).

15.   The Defendant also violated the Court’s injunction against attempted collection of debts

      during the pendency of the bankruptcy proceeding and has demonstrated contempt for this

      Court’s Order and this should be considered by the Court as a reason to award punitive

      damages, considering Defendants’ extensive appearances within the bankruptcy court


                                           Page 4 of 6




Case 19-40019-JJR        Doc 1    Filed 06/06/19 Entered 06/06/19 15:50:16               Desc Main
                                  Document      Page 4 of 6
      system.

16.   Defendants’ violation of the injunction has caused Plaintiff damages in the form of

      emotional distress, statutory damages, attorney fees and costs.

17.   The Plaintiff does not seek relief in this Adversary Proceeding for violation of the FDCPA

      but alleges that the violations of the non-bankruptcy laws justify and enhance the necessity

      for the awards of substantial and significant punitive damages in this case.

                               CLAIM FOR RELIEF
                       VIOLATION OF THE AUTOMATIC STAY

18.   The allegations in paragraphs 1 through 17 of this complaint are realleged and incorporated

      herein by this reference.

19.   The Plaintiff is informed and believes and therefore alleges that the actions of the

      Defendants constitute a gross and willful violation of the automatic stay as set forth in 11

      U.S.C. Section 362 and confirmed by this Court by the Notice of Chapter 7 Bankruptcy

      Case entered in this case.

20.   The Plaintiff is informed and believes and therefore alleges that the Defendants are seeking

      to recover money from her for which they have no legal right or claim and that such act or

      actions constitute unlawful and illegal acts in violation of the automatic stay in bankruptcy.

21.   Defendants’ violation of the automatic stay in bankruptcy issued has caused the Plaintiff

      damages in the form of emotional distress, attorney fees and costs.

22.   As a result of the above violations of 11 U.S.C. Section 362, Plaintiff asks this Court to

      issue a Declaratory Judgment that the Defendants are in contempt of the automatic stay in

      bankruptcy entered by this Court.

23.   Also as a result of the above violations of 11 U.S.C. Section 362, the Defendants are liable

                                           Page 5 of 6




Case 19-40019-JJR       Doc 1      Filed 06/06/19 Entered 06/06/19 15:50:16            Desc Main
                                   Document      Page 5 of 6
       to the Plaintiff for actual damages, punitive damages and legal fees in an amount to be

       determined by this Court under Section 105 of Title 11.

       WHEREFORE, PREMISES CONSIDERED, the Plaintiff having set forth her claims

for relief against the Defendants respectfully prays of the Court as follows:

           A.      That the Plaintiff have and recover against the Defendants a sum to be
                   determined by the Court in the form of actual damages;
           B.      That the Plaintiff have and recover against the Defendants a sum to be
                   determined by the Court in the form of punitive damages;
           C.      That the Plaintiff have and recover against the Defendants all reasonable legal
                   fees and expenses incurred by her attorney;
           D.      That the underlying debt be forever canceled and discharged; and
           E.      That the Plaintiff have such other and further relief as the Court may deem just
                   and proper.


Respectfully submitted this 6th day of June, 2019.




                                                     /s/ Carla M. Handy
                                                     Carla M. Handy, Attorney for Debtor
                                                     Bond, Botes, & Handy, P.C.
                                                     P.O. Box 948
                                                     Gadsden, Alabama 35902
                                                     Telephone: (256) 485-0195




                                            Page 6 of 6




Case 19-40019-JJR        Doc 1     Filed 06/06/19 Entered 06/06/19 15:50:16           Desc Main
                                   Document      Page 6 of 6
